DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,512,182 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for an electronic apparatus, does not disclose, teach or suggest, following subject matter in claims:
A first printed circuit board having a first main surface and a second main surface, the second main surface opposing the first main surface; 
a nonvolatile memory; 
a first encryption device mounted on the first main surface, the first encryption device being configured to encrypt data to be stored in the nonvolatile memory; and 

a housing including a wall and a first plate, the housing accommodating the first printed circuit board, the nonvolatile memory, and the first encryption device, 
the wall including a first region and a second region, the first region including an opening, the second region including no opening,
 the first plate having a first surface, the first surface facing the first main surface of the first printed circuit board, wherein the second region of the wall is bounded by a first position and a second position, 
the first position being a position where the wall is intersected by an imaginary extension of the first main surface of the first printed circuit board, 
the second position being a position where the wall is intersected by an imaginary extension of the first surface of the first plate.
AND
a first printed circuit board having a first main surface and a second main surface, the second main surface opposing the first main surface; 
a second printed circuit board having a third main surface and a fourth main surface, the fourth main surface opposing the third main surface, the third main surface facing the second main surface of the first printed circuit board; 
a spacer interposed between the first printed circuit board and the second printed circuit board, the spacer including a first part and a second part, a gap between the first part and the second part forming a first slit; 
a nonvolatile memory; 
an encryption device mounted on the second main surface of the first printed circuit board, the encryption device being configured to encrypt data to be stored in the nonvolatile memory; and 
a housing including a first wall, the housing accommodating the first printed circuit board, the second printed circuit board, the spacer, the nonvolatile memory, and the encryption device, 
the first wall including at least one first opening, wherein the first part of the spacer and the second part of the spacer locate between the first opening and the encryption device, and 
the first part of the spacer or the second part of the spacer is configured to block light emitted from a light source not to irradiate the encryption device if the light source is placed at the first opening.

Prior arts, Kagawa and Ni disclose related structural elements for an electronic apparatus, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MUKUNDBHAI G PATEL/Primary Examiner, Art Unit 2835